EXHIBIT 10.5

CONTINGENT ANNUAL BONUS AGREEMENT

The undersigned employee, Marshall E. Reese (the “Employee”), acknowledges and
agrees that on December 20, 2006, the Compensation Committee of the POZEN Inc.
(the “Company”) approved, as a part of Employee’s annual cash bonus for 2006, a
contingent bonus amount of $48,256.00 (the “Contingent Bonus”) to Employee,
payable as described below and subject to the fulfillment of certain conditions
as set forth herein. Employee acknowledges and agrees that, pursuant to the
Compensation Committee approval, the Contingent Bonus shall not be paid unless
and until the Company has received an action letter from the U.S. Food and Drug
Administration indicating approval of the New Drug Application for Trexima, the
proposed brand name for the combination of GlaxoSmithKline’s sumatriptan and
naproxen sodium in a single tablet being developed by the Company for the acute
treatment of migraine pursuant to a development and commercialization agreement
with GlaxoSmithKline (the “Trexima Approval”) provided that the Trexima Approval
is received on or before December 31, 2007 and subject to Employee’s continuous
employment by the Company. If the Trexima Approval is received by the Company on
or before December 31, 2007 and Employee is employed by the Company on the date
of receipt of such approval, then the Contingent Bonus shall be paid to Employee
on the second business day following the Company’s receipt of the Trexima
Approval. Employee further acknowledges and agrees that if the Trexima Approval
is not received on or before December 31, 2007 or if the Trexima Approval is
received on or before December 31, 2007 but Employee is no longer employed by
the Company on such date, the Contingent Bonus shall be forfeited and Employee
shall have no right or entitlement to receive the Contingent Bonus. Employee
acknowledges and agrees that in the event of a Change of Control (as defined in
the POZEN Inc. Equity Compensation Plan, as amended and restated) of the Company
prior to December 31, 2007 and the receipt of the Trexima Approval, the
Compensation Committee, in its sole discretion, may accelerate the payment of
the Contingent Bonus to a time immediately prior to such Change of Control. This
Agreement shall be binding upon all successors and assigns of the Company,
including any corporation or other entity with which or into which the Company
may be merged or which may succeed to its assets or business.

 

By:  

/s/ Marshall E. Reese

  Marshall E. Reese POZEN INC. By:  

/s/ William L. Hodges

Name:   William L. Hodges Title:   Senior Vice President, Finance and  
Administration, and Chief Financial   Officer